DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handy EP 3327886.
	Regarding claim 1, Handy discloses a method of detecting a fault in a circuit, the method comprising: 
sensing a power characteristic at a switch output [Fig. 3, voltage detection at node Vout 28, Iout 46];
receiving, at a controller module, the sensed power characteristic [Fig. 3, the control circuit 16 receives the output from 28]; 
determining, in the controller module, a presence of a fault in the circuit [par. 0017];
generating a first control signal to open the switch [par. 0017 indicates that the control circuit 16 sends a signal to open the switch 40]; 
determining, in the controller module, whether the fault in the circuit is still occurring; and

	Regarding claim 2, Handy discloses that determining the presence of a fault in the circuit includes determining the presence of a fault downstream of a solid state power controller [Fig. 3, detecting the current and voltage at the output node of the SSPC] or a conductor.
	Regarding claim 5, Handy discloses that determining whether the fault in the circuit is still occurring includes determining that a power supply is still being supplied to the switch output [the voltage detection at the output node 28].
	Regarding claim 6, Handy discloses that determining whether the fault in the circuit is still occurring includes determining that at least one of the switch has failed or that the switch has not opened [when the switch 40 is still closed, the voltage output at node 28 would be at fault].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handy EP 3327886, in view of Chan et al. Publication No. US 2006/0092585.
Regarding claim 3, Handy does not disclose that the fault is detecting in a power cable having a conductive shielding.
           Chan discloses an electrical power supply system including a power cable.  Chan discloses a voltage detection of a conductor [Fig. 1, power cable 101 having a conductive shield as shown in Fig. 2; par. 0018-0020].
           Handy and Chan are analogous arc fault detection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Chan’s power conductor, into Handy, for the benefit of detecting the abnormal/fault condition based on the voltage detection of the power cable shielding.
         Regarding claim 4, Chan discloses that the sensing the power characteristic at the switch output includes sensing a voltage of the conductive shielding [par. 0018-0020; the sensing circuit 107 detects a voltage of the shielding of the power cable 101].
Regarding claim 9, Chan discloses that the fault in the circuit is still occurring further includes determining whether the fault in the circuit is still occurring after an expiration of a delay timer [par. 0023, timing circuit 115].
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

            Claims 10-20 are allowed.
            The following is an examiner’s statement of reasons for allowance of claim 10: The prior art does not disclose a method of detecting a fault in a circuit, the method comprising: upon a failure to open the power switch to disable supplying power upstream of the fault, generating a second control signal to close an active pull down switch to redirect supplying power to an electrical ground. This feature in  combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
          The following is an examiner’s statement of reasons for allowance of claim 17: The prior art does not disclose a circuit comprising: upon failure of the controller module to controllably cease the supplying of power from the source to the electrical load by the power switch, operably control an active pull down switch to redirect the supplying power from the power source to an electrical ground.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836